DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant is correct that all certified sheets of the foreign documents are received.  But foreign priority has not been perfected because no certified English copy has been received.  Though, this would only be needed if an intervening reference was found (meaning after the foreign priority date, but before the US filing date of the application).  If that was the case, a certified English translation would be required so as to perfect the foreign priority.  See specifically 35 U.S.C 119 (b)(3).  As desired by Applicant, the box saying “all certified copies have been received” on the PTO-326 can be checked.  Noting that all “required documentation” to this point has been received, but the foreign priority is not perfected such that the foreign priority date of each claim is known. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norihiko et al. (JP 2015075470, cited in IDS filed 4/3/20 and is the 38 page foreign reference on record the same date, the paragraph numbers reference the English translation included in the document) in view of Obata et al. (US Publication 2006/0022679).
In regard to claims 1 and 7, Norihiko et al. discloses an insulation testing apparatus/method that tests an insulation state of each coating in a plurality of wire rods inserted into a slot included in a core of a rotary electric machine, in a state before a U phase wire rod, a V phase wire rod and a W phase wire rod are connected (see English description and paragraphs 1, 25, and 26, the insulation phases are connected and this is done in a state before the U, V, W rods are connected – they are specifically connected to a testing apparatus seen in figure 1, element 100 and not an inverter that would drive a motor), the insulation testing apparatus comprising:
a power unit having a first terminal and a second terminal (AC power supply – figure 1 - element 5, see paragraphs 26 and 31);
a switching unit that switches between an electrical connected state and an electrical disconnected state between the wire rods of respective U, V, W phases, and the first terminal and the second terminal (element 4 – paragraph 26, see figure 1 with U, V, W phases of motor 10 to be switched in and out – described in paragraph 28 as switching of the measurement locations and the switching unit has input to terminals 1 and 2 from the AC source 5 and outputs to the three windings of the motor U, V, and W);
a discharge measurement unit that measures an amount of discharge produced between a first member electrically connected to the first terminal and a second member electrically connected to the second terminal, the first member being selected from among the wire rods of respective U, V, W phases, and the second member being selected from among the wire rods of respective U, V, W phases (paragraph 28 – discharge measurement unit [figure 1, element 1] detects the discharge between the phases under test, as it is seen that the ground [second connection] is the refence as the discharge measuring unit and the motor parts being tested are in parallel, see figure 1 as well as paragraph 26);
an insulation determination unit determines, based on the amount of discharge measured by the discharge measurement unit, whether the coating of the wire rods satisfies a predetermined quality regulation (paragraph 28 – inspection unit receives the discharge value and outputs a result, see also paragraph 33 for the discharge threshold); and
a control unit that controls the switching unit such that all of the wire rods of the respective U, V, and W phases are electrically connected to the first terminal or the second terminal, while controlling the switching unit such that none of the wire rods of respective U, V, W phases nor the core is insulated with both of the first terminal and the second terminal (control unit 6 – paragraph 28, none of the rods are insulated by both terminals, they would be connected to either terminal as described through the description for testing).
Norihiko et al. lacks specifically wherein the core is part of the switching mechanism such that a discharge can be measured between one of the phases and the core (noting that paragraph 42 suggests an insulation inspection between a coil and a core, but does not go into detail nor describe how the switching would take place); and wherein the control unit is configured to control the switching unit such that wire rods of any two phases among U, V, W phases and the first terminal are electrically connected, and a wire rod of the other phase and the core and the second terminal are electrically connected (***noting that the control unit 6 is ‘configured to’ connect or disconnect any terminals or combination of terminals, through switching unit 4, which has connection to both an AC signal (5) and ground into switching unit 4– but Norihiko et al. does not specifically state that this specific combination happens***)..
Obata et al. discloses an apparatus for partial discharge detection of turn to turn insulation in a motor (abstract), including detecting insulation between the phases and insulation between the windings [a winding appears on each phase] and the core (paragraphs 12 and 13), wherein each insulating portion can be tested (paragraph 16) and wherein during test a surge voltage is applied between the lead wire of the tested phase winding of the motor and the motor core (paragraph 13); and in a turn to turn partial discharge measurement  wherein two of the terminals are connected to the first terminal, while the other terminal and the core are connected to the second terminal/ground (figure 26a shows this as U and V phases [as labeled throughout the figures] are connected to a generator and the W and core [as labeled throughout the figures] are connected to a ground – see paragraph 125;  this configuration is also seen in figures 18a, 20a, and 22a and figure 5 turn to turn test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Norihiko et al. to include the switching apparatus to be able to test an insulation of a desired phase winding of the motor and the core of the motor as well as having the switching configuration disclosed above as taught by Obata et al. in order to increase the functionality of the system to be able to detect all insulation elements in the motor for faults, thereby being able to repair any faults before they become big problems (see Obata et al. paragraphs 1-3).
	
	
In regard to claims 3 and 4, Norihiko et al. as modified lacks specifically wherein the U phase rods, the V phase wire rods and the W phase wire rods are each connected in parallel or series, wire rods connected in parallel or series in each phase being composed of a first wire rod and a second wire rod; and the control unit is configured to control the switching unit to produce a first parallel or series connection measurement state where wire rods connected in parallel in each of any two phases among the U phase, the V phase and the W phase and the first terminal are electrically connected, and wire rods connected in parallel or series in the other phase, the core and the second terminal are electrically connected, and a second parallel connection measurement state where first wire rods of the respective U, V, W phases and the first terminal are electrically connected, and second wire rods of the respective U, V, W phases, the 20 core and the second terminal are electrically connected.
Obata et al. discloses wherein the coiled winding that are each in a different phase are connected in series or in phase (see paragraph 87) and in the phase to phase test wherein two of the terminals are connected to the first terminal, while the other terminal and the core are connected to the second terminal/ground (figure 5 phase to phase test - power side terminal is connected to phases U and V, while phase W and the core are grounded, paragraphs 24 and 79) these would stay in either series or parallel based on how the motor and coils were aligned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Norihiko et al. to include having the phase in parallel and/or series in different embodiments and wherein the control would control to include having a first terminal connected to two phases and the other terminal connected to the core and the other phase as taught by Obata et al. in order to increase the functionality of the system to be able to detect all insulation elements in the motor for faults, thereby being able to repair any faults before they become big problems (see Obata et al. paragraphs 1-3).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Norihiko et al. (JP 2015075470, cited in IDS filed 4/3/20 and is the 38 page foreign reference on record the same date, the paragraph numbers reference the English translation included in the document) in view of Obata et al. (US Publication 2006/0022679) as applied to claim 1 above, and further in view of Horikoshi et al. (2006/0158197).
In regard to claims 5, 6, and 8, Norihiko et al. as modified by Obata et al. discloses all the elements explained above as to claim 1 [this is especially pertinent to claims 6 and 8 which are independent claims but include most of the elements of claim 1 (though as to claim 8, in method form, similar to how claim apparatus claim 1 and method claim 7 are similar); the different in claims 5 and 6 being ‘the control unit being present in 5’ and not specifically in claims 6 and 8].
Norihiko et al. as modified lacks specifically wherein:
[claims 5, 6, and 8] the insulation testing apparatus further comprising a humidity detection unit that detects an ambient humidity around the wire rods of respective U, V, W phases and the core, or a moisture absorption of coatings of the wire rods; and 
[claims 5, 6, and 8] a determination period from a time when the power unit starts to apply voltage to the wire rods to a time when the insulation determination unit determines whether the insulation state of the wire rods passes or fails is set such that the determination period where the ambient humidity or the moisture absorption is higher than a predetermined value, is set to be longer than the determination period where the ambient humidity or the moisture absorption is lower than the predetermined value.
Horikoshi et al. discloses a device to detect insulation defects of an object such as a motor (abstract), which includes an insulating testing apparatus (abstract), which comprises a humidity detection unit that detects an ambient humidity around the object to be tested (paragraph 18, but throughout specification, see figure 8 elements 2e and 2e’), then further explains that when humidity (ambient conditions) is present in excess this changes the value of insulation measured (paragraph 88), also a display of data is created at what humidity level that insulation resistance starts to show decline when measured (see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Norihiko et al. as modified to include an ambient moisture sensor as taught by Horikoshi et al. wherein as explained above in Horidkoshi et al. when the humidity present is in one of the areas wherein decline is seen, the results may not be seen as very accurate and it would be ideal to use measurements at a later time when the ambient humidity has returned to a level that the data shows is consistent (this would be understood by the graph of many measurements over time being taken), this would allow for results from more accurate tests to be analyzed for true faults and not let a high humidity day or atmosphere skew the test results (which it is described by Horikoshi et al. as causing a sharp change in high humidity – see paragraphs 22 and 88).

Response to Arguments
Applicant’s arguments are correct in that the phase to phase description used to reject previous claim 2 (now in independent form for claims 1, 6, 7, and 8) would not read on the specific limitation described (see arguments under section II – prior art).  A new embodiment of Obata et al. has been used to make a rejection of the claims in the current form as seen in the new rejection above.  It is regretted that the wrong section of Obata et al. was pointed to previously. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896